                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                               CEDAR RAPIDS DIVISION


 FIVE RIVERS CARPENTERS DISTRICT                    NO.    21-cv-0005
 COUNCIL HEALTH AND WELFARE
 FUND, and PATRICK J. LOEFFLER and
 MIKE NOVY as Trustees; and                         COMPLAINT

 FIVE RIVERS CARPENTERS DISTRICT
 COUNCIL EDUCATIONAL TRUST
 FUND, and DOUG WHITE and
 ROBERT DOUBEK as Trustees,

        Plaintiffs,

 vs.

 CALACCI CONSTRUCTION CO., INC.,

        Defendant.


       Plaintiffs, the Five Rivers Carpenters District Council Health and Welfare Fund on

behalf of said Fund and the Five Rivers Carpenters District Council Educational Trust Fund

on behalf of said Fund (collectively “the Funds”), and Mike Novy (Employer Trustee) and

Patrick J. Loeffler (Union Trustee), two of the Five River Carpenters District Council Health

and Welfare Fund Trustees, and Doug White (Employer Trustee) and Robert Doubek (Union

Trustee), two of the Five Rivers Carpenters District Council Educational Trust Fund

Trustees, file their Complaint for delinquent contributions and allege as follows:

       1.     This action is brought and maintained in accordance with Sections 502(a)(3)

and 515 of the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C.A. §§

1132(a)(3),1145, and is a suit to recover employer contributions owed to the Funds by

Defendant in accordance with applicable collective bargaining and trust fund agreements.


                                              -1-

       Case 1:21-cv-00005-LRR-KEM Document 1 Filed 01/19/21 Page 1 of 7
       2.      Pursuant to Section 502(e)(1) of ERISA, 29 U.S.C. § 1132(e)(1), jurisdiction is

conferred on this Court.

       3.      Venue is conferred on this court pursuant to Section 502(e)(2) of ERISA, 29

U.S.C. § 1132(e)(2), in that the Funds are an “employee benefit plan” as that term is defined

in ERISA and are administered at their principal places of business in Cedar Rapids, Iowa.

                                              PARTIES

       4.      The Five River Carpenters District Council Health and Welfare Fund (“H&W

Fund”) is an employee benefit plan and trust with its principal office located at 1831 16 th

Avenue S.W., Cedar Rapids, Iowa. The Five Rivers Carpenters District Council Educational

Trust Fund (“Ed. Fund”) is an employee benefit plan and trust with its principal office located

at 350 Waconia Court S.W., Cedar Rapids, Iowa.

       5.      Plaintiffs Mike Novy and Patrick J. Loeffler are Trustees and “fiduciaries” of

the H&W Fund as that term is defined in ERISA. Doug White and Robert Doubek are

Trustees and "fiduciaries" of the Ed. Fund as that term is defined in ERISA. Pursuant to

Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), Mike Novy, Patrick J. Loeffler, Doug

White and Robert Doubek are authorized to bring this action on behalf of their respective

Funds and their participants and beneficiaries in their capacity as Fund Trustees and

fiduciaries.

       6.      Each Fund is an “employee benefit plan” within the meaning of Section 3(3) of

ERISA, 29 U.S.C. § 1002(3), and is a “multiemployer plan” within the meaning of Section

3(37) of ERISA, 29 U.S.C. § 1002(37).

       7.      The Funds are primarily funded by contributions remitted by multiple

participating employers pursuant to negotiated Collective Bargaining Agreements with Local



                                              -2-

       Case 1:21-cv-00005-LRR-KEM Document 1 Filed 01/19/21 Page 2 of 7
Unions 308, 678 and 1260 affiliated with the North Central States Regional Council of

Carpenters of the United Brotherhood of Carpenters and Joiners of America (UBC) on behalf

of employees of those same employers. All principal and income from such contributions

and investments thereof is held and used for the exclusive purpose of providing health and

welfare and educational benefits to participants and beneficiaries of the Funds and paying

the administrative expenses of the Funds.

      8.     Defendant Calacci Construction Co. Inc. (“Calacci”) is, and at all relevant times

was, a corporation maintaining offices and conducting business in Iowa City, Iowa. Calacci

is an “employer” and a “party-in-interest” as those terms are defined in Section 3(5) and

3(14)(C) of ERISA, 29 U.S.C.§§ 1002(5) and 1002(14)(C).


                                BACKGROUND INFORMATION

      9.     UBC represents, for the purpose of collective bargaining, employees of

Calacci and employees of other employers in industries affecting interstate commerce.

      10.    During all relevant times, Calacci and UBC have been parties to a Collective

Bargaining Agreement effective May 1, 2019 (“2019 CBA”), pursuant to which Calacci has

been required to make contributions to the Funds on behalf of certain of its covered

employees.

      11.    As part of the 2019 CBA, Calacci agreed to be bound by the terms of the

Funds’ Trust Agreements (“Trust Agreements”) and all rules and regulations promulgated

by the Trustees under said Trust Agreements.

      12.    Under the 2019 CBA, Calacci was required to "report and remit” continuing

and prompt contributions to the Funds.




                                             -3-

      Case 1:21-cv-00005-LRR-KEM Document 1 Filed 01/19/21 Page 3 of 7
       13.       The Funds rely upon participating employers to self-report the work history of

eligible employees. The self-reporting system requires participating employers to identify

those employees for whom contributions are owed and requires the employers to

identify the weeks worked by the covered employees. Based upon the employee work

history, the employers report to the Funds and pay the contribution.

       14.       Under this self-reporting system, participating employers initially establish a

base group of employees for whom contributions are due. Thereafter, the employer is

required to notify the Funds monthly of any changes in the employment status of individuals

covered by the 2019 CBA (e.g., layoffs, new hires, terminations, etc.). The Funds rely upon

these reports submitted by employers to determine the appropriate amount of their monthly

contributions.


                                   STATUTORY AUTHORITY

       15.       Section 515 of ERISA, 29 U.S.C. § 1145, provides:

                 Every employer who is obligated to make contributions to a
                 multiemployer plan under the terms of the plan or under the
                 terms of a collectively bargained agreement shall, to the extent
                 not inconsistent with law, make such contributions in accordance
                 with the terms and conditions of such plan or such agreement.

       16.       Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2) provides:

                 In any action under this subchapter by a fiduciary for or on behalf
                 of a plan to enforce section 1145 of this title in which a judgment
                 in favor of the plan is awarded, the court shall award the plan–

                 (A)    the unpaid contributions,

                 (B)    interest on the unpaid contributions,

                 (C)    an amount equal to the greater of–

                        (i)    interest on the unpaid contributions, or


                                                 -4-

      Case 1:21-cv-00005-LRR-KEM Document 1 Filed 01/19/21 Page 4 of 7
                     (ii)   liquidated damages provided for under the plan in
                            an amount not to exceed twenty percent (20%) (or
                            such higher percentage as may be permitted
                            under Federal or State law) of the amount
                            determined by the court under subparagraph (A),

              (D)    reasonable attorney fees and costs of the action, to be
                     paid by the defendant, and

              (E)    such other legal and or equitable relief as the court deems
                     appropriate.

                     For purposes of this paragraph, interest on unpaid
                     contributions shall be determined by using…the rate
                     prescribed under Article 13 Section O of the CBA
                     between Calacci and UBC.


                    STATUTORY AND CONTRACTUTAL VIOLATIONS

        17.   Plaintiffs hereby reallege and incorporate each and every allegation made in

Paragraphs 1-16 of this Complaint as though fully set forth herein.

        18.   Calacci failed report the work history of its covered employees or to make the

required contributions to the Funds for the months of April 1, 2020 through September 30,

2020.

        19.   Based upon the employee work history from the audit of Calacci employee

paystubs and timecards by Union Business Agents of UBC Locals 308, 678, and 1260,

Calacci has breached the provisions of ERISA, the 2019 CBA, and the Trust Agreement by

failing to pay all the contributions (and interest due thereon) owed to the Funds for periods

of April 1, 2020 through September 30, 2020.

        20.   Despite demands that Calacci perform its statutory and contractual obligations

with respect to reporting contributions to the Funds, Calacci has neglected and refused to

pay the amounts that are due as a consequence of the conduct set for in Paragraph 18.



                                             -5-

        Case 1:21-cv-00005-LRR-KEM Document 1 Filed 01/19/21 Page 5 of 7
       21.    As a result of the conduct set forth in Paragraph 18 and the audit set forth in

Paragraph 19, Calacci owed the H&W Fund $52,985.39 and the Ed. Fund $4,307.97 for

unpaid contributions (not including interest for the period of April 1, 2020 through September

30, 2020.

       22.    As a result of Defendant’s failure to meet its obligations under the terms of the

2019 CBA and relevant Trust Agreement, Plaintiffs have been required to employ counsel

in order to enforce such obligations.        Plaintiffs have brought this action in faithful

performance of the fiduciary duties imposed upon them under Section 404(a)(1) of ERISA,

29 U.S.C. § 1104(a)(1). Plaintiffs have been, and are, incurring attorney fees as a direct

result of Defendant’s failure to make contributions in accordance with the terms and

conditions set forth in the 2019 CBA and relevant Trust Agreements.

       WHEREFORE, Plaintiffs request the following relief:

       (1)    A judgment against Defendant in favor of the Funds, pursuant to section

502(g)(2) of ERISA, 29 U.S.C § 1132(g)(2) and under the 2019 CBA and relevant Trust

Agreements for:

              (i)     the unpaid contributions owed to the H&W Fund in the amount of

                      $52,985.39; and in favor of the Ed. Fund in the amount of $4,307.97 for

                      the period of April 1, 2020 through September 30, 2020;

              (ii)    interest on the unpaid contributions at ten percent (10%), the rate set

                      forth in Article 13, Section O of the CBA;

              (iii)   an amount equal to the greater of interest on the unpaid contributions

                      or liquidated damages in the amount of twenty percent (20%) of the

                      unpaid contributions; and



                                              -6-

      Case 1:21-cv-00005-LRR-KEM Document 1 Filed 01/19/21 Page 6 of 7
             (iv)   attorney’s fees and costs.

      (2)    Post-judgment interest computed and changed on the entire balance at ten

percent (10%) percent, the rate set forth in Article 13, Section O of the CBA.

      (3)    Such further or additional relief as this court deems appropriate, including

judgment for any contributions and/or interest that may accrue subsequent to the filing of

this complaint as well as any resulting statutory penalties thereon under ERISA.



                                         DAY RETTIG MARTIN, P.C.



                                         BY:       /s/ Erica L. Yoder
                                                   Joseph E. Day AT0001902
                                                   Erica L. Yoder AT0008684
                                                   150 First Ave. N.E., Suite 415
                                                   P.O. Box 2877
                                                   Cedar Rapids, IA 52406-2877
                                                   Phone: (319) 365-0437
                                                   Fax: (319) 365-5866
                                                   Emails: jday@drpjlaw.com;
                                                   eyoder@drpjlaw.com; cheryl@drpjlaw.com

                                                   ATTORNEYS FOR PLAINTIFFS




                                             -7-

      Case 1:21-cv-00005-LRR-KEM Document 1 Filed 01/19/21 Page 7 of 7
